DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, none of the prior arts of record, in combination or individual, fail to show or make it obvious the a system operative to generate a specific exact frequency differential between a first millimeter-wave frequency and a second millimeter-wave frequency, wherein the system comprising a single oscillator and a frequency alteration mechanism having at least a first frequency multiplier; wherein the system is configured to use the single oscillator in conjunction with the frequency alteration mechanism to generate a first millimeter-wave frequency that is above 18 GHz (eighteen gigahertz); the system is further configured to use the single oscillator, again, in conjunction with the frequency alteration mechanism to generate a second millimeter-wave frequency that is below the first millimeter-wave frequency but still above 18 GHz, so as to create a specific exact frequency differential between the first millimeter-wave frequency and a second millimeter-wave frequency, in which the first millimeter-wave frequency and a second millimeter-wave frequency are at least partially phase-correlated as a result of being generated from the single oscillator; and 
Regarding claim 14, the prior arts of record, in combination or individual, fail to show or make it obvious a method for generating a specific exact frequency differential between a first millimeter-wave frequency and a second millimeter-wave frequency, wherein the method comprising the steps of multiplying a frequency associated with a single microwave oscillator comprising a certain level of phase noise, thereby producing a millimeter- wave up-conversion frequency associated with a higher level of phase noise; multiplying a frequency associated with the single microwave oscillator, thereby producing a millimeter-wave down-conversion frequency associated with the higher level of phase noise; obtaining a first signal in a baseband and/or intermediate frequency; using the millimeter-wave up-conversion frequency to up-convert the first signal from said baseband and/or intermediate frequency into a millimeter- wave frequency, thereby producing a millimeter-wave version of the first signal that is associated with the higher level of phase noise; using the millimeter-wave down-conversion frequency to down-convert the millimeter-wave version of the first signal into a microwave version of the first signal; and phase-matching the millimeter-wave up-conversion frequency with the millimeter-wave down-conversion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic


March 10, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643